  1   THOMAS A. WILLOUGHBY, State Bar No. 137597
      JENNIFER E. NIEMANN, State Bar No. 142151
  2   FELDERSTEIN FITZGERALD
      WILLOUGHBY & PASCUZZI LLP
  3   400 Capitol Mall, Suite 1750
      Sacramento, CA 95814
  4   Telephone: (916) 329-7400
      Facsimile: (916) 329-7435
  5   twilloughby@ffwplaw.com
      jniemann@ffwplaw.com
  6
      Attorneys for Archer Norris, a Professional Law
  7   Corporation, Debtor-in-Possession

  8                              UNITED STATES BANKRUPTCY COURT

  9                              NORTHERN DISTRICT OF CALIFORNIA

 10                                    SAN FRANCISCO DIVISION

 11   In re:                                            CASE NO.: 18-30924-HLB
      ARCHER NORRIS, a Professional                     Chapter 11
 12
      Law Corporation,                                  DEBTOR’S STATUS REPORT
 13                                                     RE COURT’S FEBRUARY 14, 2019
                  Debtor-in-Possession.                 CALENDAR
 14
                                                        Date:    February 14, 2019
 15                                                     Time:    10:00 a.m.
                                                        Place:   450 Golden Gate Avenue
 16                                                              Courtroom 19
                                                                 San Francisco, CA 94102
 17                                                     Judge:   Honorable Hannah L. Blumenstiel

 18            Archer Norris, a Professional Law Corporation, the Debtor and Debtor in Possession

 19   herein (the “Debtor”) respectfully submits the following status report for confirmation hearing

 20   set on the February 14, 2019 calendar (the “February 14 Calendar”) in this case (“Case”).

 21                                         INTRODUCTION

 22            The only matter on the Court’s February 14 Calendar in the Case is the confirmation of

 23   the Joint Plan of Liquidation Proposed by the Debtor and the Official Committee of Unsecured

 24   Creditors (Dated: February 12, 2019) (“February 12 Plan of Liquidation”), filed concurrently

 25   herewith, which attaches as Exhibit B a blackline of the February 12 Plan of Liquidation

 26   displaying the changes from the Joint Plan of Liquidation Proposed by the Debtor and the

 27   Official Committee of Unsecured Creditors (Dated: December 21, 2018).

 28   ///


Case: 18-30924      Doc# 258     Filed: 02/12/19   Entered: 02/12/19 16:28:28
                                                                         February 12,Page    1 ofStatus
                                                                                      2019 Hearing 7 Report
                                                    -1-
  1                                           OPPOSITION

  2          The only opposition to confirmation was filed by Macy’s Inc. (Dkt. No. 241). That

  3   opposition has not been resolved and is expected to go forward at the confirmation hearing. The

  4   Debtor does not anticipate lengthy argument and will largely rely on the points addressed in the

  5   Memorandum of Points and Authorities in Support of Confirmation of the February 12 Plan of

  6   Liquidation filed on February 7, 2019 (Dkt. No. 247) (along with evidence and other filings filed

  7   concurrently therewith, the “Confirmation Brief”).

  8          The issue among the Debtor, the Committee and Columbia Casualty Company and its

  9   affiliates regarding the res judicata language in new section 6.2 of the plan that was still

 10   unresolved at the time the Confirmation Brief was filed has been resolved. That resolution is

 11   incorporated into the blacklined changes in Exhibit B to the February 12 Plan of Liquidation filed

 12   herewith.

 13          At this moment, the Debtor does not foresee any other issues arising at the hearing that

 14   were not addressed in the Confirmation Brief.

 15                              PROPOSED CONFIRMATION ORDER

 16          Attached as Exhibit 1 to this status report is a proposed order confirming the February 12

 17   Plan of Liquidation. The proposed order has not been circulated to other parties.

 18   Dated: February 12, 2019
 19                                        FELDERSTEIN FITZGERALD
                                           WILLOUGHBY & PASCUZZI LLP
 20
                                         By:/s/ Thomas A. Willoughby___________
 21                                         THOMAS A. WILLOUGHBY
                                            Attorneys for Archer Norris,
 22                                         a Professional Law Corporation,
                                            Debtor-in-Possession
 23

 24

 25

 26

 27

 28

                                                                            February 12, 2019 Hearing Status Report
Case: 18-30924     Doc# 258      Filed: 02/12/19    -2-
                                                   Entered: 02/12/19 16:28:28          Page 2 of 7
         EXHIBIT 1
Case: 18-30924   Doc# 258   Filed: 02/12/19   Entered: 02/12/19 16:28:28   Page 3 of 7
  1   THOMAS A. WILLOUGHBY,
      State Bar No. 137597
  2   JENNIFER E. NIEMANN,
      State Bar No. 142151
  3   FELDERSTEIN FITZGERALD
      WILLOUGHBY & PASCUZZI LLP
  4   400 Capitol Mall, Suite 1750
      Sacramento, CA 95814
  5   Telephone: (916) 329-7400
      Facsimile: (916) 329-7435
  6   Email: twilloughby@ffwplaw.com
      Email: jniemann@ffwplaw.com
  7
      Attorneys for Archer Norris, a
  8   Professional Law Corporation, Debtor-in-
      Possession
  9
                                UNITED STATES BANKRUPTCY COURT
 10
                                 NORTHERN DISTRICT OF CALIFORNIA
 11
                                       SAN FRANCISCO DIVISION
 12

 13   In re:                                           CASE NO. 18-30924-HLB
 14   ARCHER NORRIS, a Professional                    Chapter 11
      Law Corporation,
 15                                                    Date:       February 14, 2019
                         Debtor-In-                    Time:       10:00 a.m.
 16                      Possession.                   Place:      450 Golden Gate Avenue
                                                                   Courtroom 19
 17                                                                San Francisco, CA 94102
                                                       Judge:      Honorable Hannah L. Blumenstiel
 18
          ORDER CONFIRMING JOINT PLAN OF LIQUIDATION PROPOSED BY THE
 19       DEBTOR AND THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
                           (DATED: FEBRUARY 12, 2019)
 20

 21            A hearing was held on February 14, 2019 (the “Confirmation Hearing”), for the Court to

 22   consider confirmation of the Joint Plan of Liquidation Proposed by the Debtor and the Official

 23   Committee of Unsecured Creditors (Dated: February 12, 2019) (Dkt. No. ____) (“Plan”) jointly

 24   proposed by Archer Norris, a Professional Law Corporation (“Archer Norris” or the “Debtor”)

 25   and the Official Committee of Unsecured Creditors (the “Committee”) in the above-referenced

 26   case.1 Appearances at the Confirmation Hearing were noted on the record. Findings of fact and

 27
      1
        All terms which are not defined in this Order shall have the definitions assigned to such terms
 28   in the Plan.
                                                                                        Order Confirming Joint Plan of
                                                     -1-                   Liquidation (Dated February 12, 2019)
Case: 18-30924      Doc# 258    Filed: 02/12/19     Entered: 02/12/19 16:28:28       Page 4 of 7
  1   conclusions of law were stated on the record.

  2          The Court having considered the Plan, the voting on the Plan and all other evidence

  3   submitted in support of confirmation of the Plan, including the declaration filed on February 1,

  4   2019, as Docket Number 240, the memorandum of points and authorities in support of

  5   confirmation filed on February 7, 2019, as Docket Number 247, the declarations filed on

  6   February 7, 2019, as Docket Numbers 247-1 and 247-2, the complete record in this case, and the

  7   statements, arguments and representations of the parties made at the Confirmation Hearing;

  8   having concluded that all of the requirements of Section 1129 of the Bankruptcy Code necessary

  9   for confirmation of the Plan have been satisfied; and having determined that proper notice of the

 10   Plan and the Confirmation Hearing was given, no objections to confirmation of the Plan were

 11   filed, and after due deliberation and good and sufficient cause appearing therefor,

 12          IT IS HEREBY ORDERED:

 13          1.      The opposition to confirmation of the Plan filed by Macy’s, Inc. is overruled for

 14   the reasons stated on the record.

 15          2.      The Plan, and each of its provisions, is confirmed in its entirety according to its

 16   terms and conditions.

 17          3.      On the Effective Date, the terms of the Plan shall bind the Debtor, the Liquidating

 18   Manager, the Committee, the Post-Confirmation Committee, all Creditors and the Debtor’s

 19   Shareholders, whether or not such Creditors or the Debtor’s Shareholders have filed proofs of

 20   Claim or Interest in the Chapter 11 Case, whether or not the Claims of such Creditors or the

 21   Interests of the Debtor’s Shareholders are impaired under the Plan, and whether or not such

 22   Creditors or the Debtor’s Shareholders have accepted or rejected the Plan.

 23          4.      The Debtor and the Committee are authorized and empowered to take all actions

 24   necessary or appropriate to consummate the transactions contemplated by the Plan, to implement

 25   the Plan and to consummate the Plan.

 26          5.      On the Effective Date, Kyle Everett shall serve as the Plan Administrator without

 27   further order of the Bankruptcy Court and shall have the rights, powers and privileges expressly

 28   provided in the Plan.

                                                                                          Order Confirming Joint Plan of
                                                       -2-                   Liquidation (Dated February 12, 2019)
Case: 18-30924     Doc# 258      Filed: 02/12/19      Entered: 02/12/19 16:28:28       Page 5 of 7
  1           6.     From the Effective Date until all Retained Assets are fully administered, and

  2   except as otherwise provided by the Plan, all entities who have held, hold or may hold Claims

  3   against or Interests in the Debtor or the Estate that arose prior to the Effective Date are enjoined

  4   from taking legal action against the Liquidating Debtor for the purpose of directly or indirectly

  5   collecting, recovering, or receiving payment or recovery with respect to any Claim or demand

  6   against the Debtor or the Estate.

  7           7.     In accordance with Section 11.4 of the Plan, under Section 1146(a) of the

  8   Bankruptcy Code, any transfers of property pursuant hereto shall not be subject to any document

  9   recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp act, real

 10   estate transfer tax, sales or use tax, mortgage recording tax, or other similar tax or governmental

 11   assessment, and upon entry of the Confirmation Order, the appropriate state or local

 12   governmental officials or agents shall forgo the collection of any such tax or governmental

 13   assessment and accept for filing and recordation any of the foregoing instruments or other

 14   documents pursuant to such transfers of property without the payment of any such tax,

 15   recordation fee, or governmental assessment.

 16           8.     Pursuant to Federal Rule of Bankruptcy Procedure 3020(c), the Debtor shall

 17   promptly cause to be served notice of entry of this Confirmation Order as provided in Federal

 18   Rule of Bankruptcy Procedure 2002(f) to all creditors, equity security holders and other parties in

 19   interest.

 20           9.     The time to assume or reject the Executory Contract between Archer Norris and

 21   NetVoyager Corporation dba NetDocuments (“NetDocuments Contract”) shall be extended to the

 22   Effective Date, and the NetDocuments Contract will not be rejected on the Confirmation Date

 23   notwithstanding language in Plan section 7.1 to the contrary.

 24           10.    The failure to reference or discuss any particular provision of the Plan in this

 25   Confirmation Order shall have no effect on the validity, binding effect and enforceability of such

 26   provision, and such provision shall have the same validity, binding effect and enforceability as

 27   every other provision of the Plan, including those referenced in this Confirmation Order.

 28           11.    Notwithstanding entry of this Confirmation Order, the Court shall retain

                                                                                         Order Confirming Joint Plan of
                                                      -3-                   Liquidation (Dated February 12, 2019)
Case: 18-30924      Doc# 258     Filed: 02/12/19     Entered: 02/12/19 16:28:28       Page 6 of 7
  1   jurisdiction to facilitate performance of the Plan by entering any further necessary order regarding

  2   interpretation or enforcement of the Plan and as provided for in Article X of the Plan.

  3   APPROVED AS TO FORM:

  4   BUCHALTER

  5   By:___________________________________
         JEANNIE KIM
  6      Attorneys for Macy’s, Inc.
  7   LOCKE LORD LLP

  8   By:___________________________________
         MICHAEL B. KIND
  9      Attorneys for Columbia Casualty Company
 10   UNITED STATES DEPARTMENT OF JUSTICE

 11   By:___________________________________
         MARTA VILLACORTA
 12      Trial Attorney, United States
         Trustee for Region 17
 13
      BINDER & MALTER, LLP
 14
      By:___________________________________
 15      ROBERT G. HARRIS
         Attorneys for the Official Unsecured
 16      Creditors’ Committee
 17                                        ##END OF ORDER##

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                                                        Order Confirming Joint Plan of
                                                     -4-                   Liquidation (Dated February 12, 2019)
Case: 18-30924     Doc# 258     Filed: 02/12/19     Entered: 02/12/19 16:28:28       Page 7 of 7
